           Case 2:20-cr-00286-JCM-NJK Document 40
                                               34 Filed 03/19/21
                                                        02/16/21 Page 1 of 9
                                                                           6



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada State Bar No. 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada State Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7
                            UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA

 9 UNITED STATES OF AMERICA,                         2:20-CR-286-JCM-NJK

10                 Plaintiff,                        United States of America’s Motion for an
                                                     Interlocutory Order of Sale of the 2018
11          v.                                       Mercedes Benz G63 AMG and Order

12 KAREN CHAPON,
       aka “Karen Hannafious,”
13
             Defendant.
14

15          The United States moves this Court to issue an Order for an Interlocutory Sale of the
16 gray 2018 Mercedes Benz G63 AMG sports utility vehicle held in the name of Karen

17 Chapon, aka “Karen Hannafious,”(Chapon), VIN WDCYC7DH6JX291626 (2018

18 Mercedes) listed in the Criminal Indictment (ECF No. 22), authorizing the United States

19 Marshals Service (USMS) to sell the 2018 Mercedes through one of its approved methods.

20          The grounds for granting the Order for an Interlocutory Sale of the 2018 Mercedes
21 are as follows. First, the 2018 Mercedes continues to deteriorate pending the trial of

22 Chapon. Second, the value of the 2018 Mercedes continues to depreciate. Third, the storage

23 costs and other maintenance costs of the 2018 Mercedes will continue to accrue against its

24 value. Fourth, the sooner the 2018 Mercedes is sold, the more net sale proceeds will exist.

25 Fifth, a lien is accruing interest on the unpaid vehicle loan. Sixth, this Court is authorized to

26 approve interlocutory sales.

27          This Motion is made and is based on the papers and pleadings on file herein and the
28 attached Memorandum of Points and Authorities, and the attached Exhibit.
           Case 2:20-cr-00286-JCM-NJK Document 40
                                               34 Filed 03/19/21
                                                        02/16/21 Page 2 of 9
                                                                           6



 1                    MEMORANDUM OF POINTS AND AUTHORITIES

 2   I. STATEMENT OF THE CASE

 3          A. Procedural History

 4          On October 21, 2020, the Grand Jury returned a Seven-Count Criminal Indictment

 5   (Indictment) (ECF No. 22), charging Chapon in Counts One through Four with bank fraud

 6   in violation of 18 U.S.C. § 1344; in Counts Five and Six with false statement to a financial

 7   institution in violation of 18 U.S.C. § 1014; and in Count Seven with unlawful money

 8   transaction in violation of 18 U.S.C. § 1957 and alleging forfeiture pursuant to 18 U.S.C. §

 9   981(a)(1)(A) with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c);

10   18 U.S.C. § 982(a)(1); 18 U.S.C. 982(a)(2)(A); and 21 U.S.C. § 853(p).

11          This Court scheduled the jury trial for December 14, 2020 (ECF No. 26). Chapon

12   requested to continue the trial to have more time to conduct an investigation in this case,

13   and this Court granted it, scheduling the jury trial for May 17, 2021 (ECF Nos. 32, 33).

14          B. Statement of Facts

15          On or about June 5, 2020, the defendant bought the 2018 Mercedes with a down

16   payment $49,987.73, plus financing. ECF No. 22; Exhibit (Ex.) 1, Declaration of Thomas

17   Lydiksen, Special Agent, FBI, attached hereto and incorporated herein by reference as if

18   fully set forth herein. Chapon failed to make any car payments towards the vehicle. Ex. 1.

19          The Federal Bureau of Investigation (FBI) seized the property on August 12, 2020,

20   with a civil forfeiture search and seizure warrant. On September 8, 2020, the USMS took

21   custody of the 2018 Mercedes, and it began to accrue storage fees. The cost to the USMS to

22   keep the 2018 Mercedes is expensive. As of December 2020, the amount due to the

23   lienholder increased to $67,420.89. Ex. 1. The storage and maintenance fees will continue to

24   accrue, and the 2018 Mercedes’s costs and expenses will continue to increase.

25          At the time of seizure, the 2018 Mercedes value was $124,900. As of February 9,

26   2021, the vehicle’s value was $107,600. Ex. 1. While the 2018 Mercedes is in storage, it will

27   continue to depreciate.

28   ///


                                                   2
            Case 2:20-cr-00286-JCM-NJK Document 40
                                                34 Filed 03/19/21
                                                         02/16/21 Page 3 of 9
                                                                            6



 1   II. ARGUMENT

 2          This Court has authority to issue an Interlocutory Order of Sale. “At any time before

 3   entry of a final forfeiture order, the court, in accordance with Supplemental Rule G(7) of the

 4   Federal Rules of Civil Procedure, may order the interlocutory sale of property alleged to be

 5   forfeitable.” Fed. R. Crim. P. 32.2(b)(7).

 6      On motion by a party or a person having custody of the property, the court may order
        all or part of the property sold if: (A) the property is perishable or at risk of
 7      deterioration, decay, or injury by being detained in custody pending the action; (B) the
        expense of keeping the property is excessive or is disproportionate to its fair market
 8      value; (C) the property is subject to a mortgage or to taxes on which the owner is in
        default; or (D) the court finds other good cause.
 9

10   Supplemental Rule G(7)(b) of the Supplemental Rules for Admiralty or Maritime Claims

11   and Asset Forfeiture Actions of the Federal Rules of Civil Procedure (paragraphs

12   omitted). Only one of the grounds for interlocutory sale is required since Supplemental

13   Rule G(7)(b) is disjunctive. See Shelter Cove Marina, Ltd. v. M/Y ISABELLA, No. 3:17-cv-

14   01578-GPC-BLM, 2017 WL 5906673, 2 (S.D. Cal. Nov. 30, 2017) (explaining that

15   another Supplemental Rule for interlocutory sale with similar language is disjunctive);

16   Cal. Yacht Marina-Chula Vista, LLC v. S/V OPILY, No. 14-cv-1215-BAS-BGS, 2015 WL

17   1197540, 2 (S.D. Cal. Mar. 16, 2015) (same).

18          The four reasons for the interlocutory sale apply in this case regarding the 2018

19   Mercedes: it will deteriorate while the criminal prosecution and forfeiture processes are

20   completed; the storage and maintenance fees will continue to accrue; the loan payment is in

21   default since Chapon made no car payments, and other good cause: the value of the vehicle

22   depreciates over time, and the sooner the vehicle is sold, more net sale proceeds will be

23   available. Supplemental Rule G(7)(b); Fed. R. Crim. P. 32.2(b)(7); see United States v. One

24   Parcel of Real Prop. Described as Lot 41, Berryhill Farm Estates, 128 F.3d 1386, 1389–90 (10th

25   Cir.1997) (explaining the district court orders an interlocutory sale when the property is

26   deteriorating and decaying).

27          “A sale must be made by a United States agency that has authority to sell the

28   property, by the agency’s contractor, or by any person the court designates.” Supplemental


                                                     3
            Case 2:20-cr-00286-JCM-NJK Document 40
                                                34 Filed 03/19/21
                                                         02/16/21 Page 4 of 9
                                                                            6



 1   Rule G(7)(b)(ii). In this case, the USMS will sell the property as “governed by 28 U.S.C. §§

 2   2001, 2002, and 2004, unless all parties, with the court’s approval, agree to the sale, aspects

 3   of the sale, or different procedures.” Supplemental Rule G(7)(b)(iii).

 4          In United States v. Guzman, No. 3:08-CR-23-2, 2013 WL 12228400 (M.D. Tenn. Oct.

 5   7, 2013), the district court found and held:

 6     The Government has presented evidence suggesting that the value of the [property]
       continues to decrease with time and, as of last month, was approximately $16,500.00
 7     less than the amount the Government had paid for storage and maintenance up to that
       point. Thus, the Court finds that the expense of keeping the [property] is both
 8     excessive and disproportionate to its fair market value. Given the apparent continued
       depreciation in value and rising cost of maintaining the [property], the Court finds an
 9     interlocutory sale is the best way to preserve its remaining value.
10   Id. at 2 (brackets added); United States v. Haley, No. 11–CR–0540–WDQ, 2011 WL 6202787,
11   1 (D. Md. Dec. 8, 2011) (explaining “that the Government’s desire to avoid storage costs
12   (particularly with respect to the twenty-two automobiles and the tractor trailers) and the risk
13   of depreciation (particularly of the computers and other electronic items) constitute “good
14   cause” for the interlocutory sale of the personal property …[,]” and the real property to
15   avoid liability for accidents and to “avoid falling in arrears on the payment of applicable
16   property taxes.”).
17          Without the Interlocutory order of sale, the property cannot be sold until the court
18   enters the Final Order of Forfeiture. Fed. R. Crim. P. 32.2(b)(4) and 21 U.S.C. § 853(h). If
19   the government waits for the Final Order of Forfeiture, the value of the vehicle will have
20   deteriorated and depreciated even further, and the storage and maintenance fees will
21   continue to accrue.
22          “The sale proceeds are substitute res subject to forfeiture in place of the property
23   that was sold[, and] the United States must maintain them in an interest-bearing account.”
24   Supplemental Rule G(7)(b)(iv); United States v. King, No. 10 CR. 122 (JGK), 2010 WL
25   4739791, 4 (S.D.N.Y. Nov. 12, 2010).
26          After paying the cost and expenses to sell the vehicle and the storage and
27   maintenance fees are subtracted, the net sale proceeds will be substituted in lieu of the 2018
28   Mercedes. See United States v. Plunk, 511 F.3d 918, 922-23 (9th Cir. 2007) (the value of the


                                                    4
            Case 2:20-cr-00286-JCM-NJK Document 40
                                                34 Filed 03/19/21
                                                         02/16/21 Page 5 of 9
                                                                            6



 1   property is when the property is sold); United States v. Marshall, 338 F.3d 990, 993-94 (9th

 2   Cir. 2003) (the property’s valuation date is the net sale proceeds.). 21 U.S.C. § 853(g)

 3   (“Any income accruing to or derived from property ordered forfeited under this section

 4   may be used to offset ordinary and necessary expenses to the property which are required

 5   by law, or which are necessary to protect the interests of the United States or third

 6   parties.”) and (j); 19 U.S.C. §§ 1609(a) (after deducting expenses, proceeds of sale is the

 7   value of the asset for depositing), 1611 (sale proceeds cover costs or destroy the asset);

 8   1613(a)and (b) (reducing the costs of seizure and sale; sale proceeds are reduced by

 9   payment of all property expenses of the proceedings of forfeiture and sale, including

10   expenses of seizures maintaining the custody of the property, advertising and sale, and any

11   additional costs taxed by the court).

12   III. CONCLUSION

13          Based on the foregoing reasons, the Court should order the interlocutory sale of the

14   gray 2018 Mercedes Benz G63 AMG sports utility vehicle held in the name of Karen

15   Chapon, aka “Karen Hannafious,” VIN WDCYC7DH6JX291626 to mitigate further

16   expenditures.

17          Dated: February 16, 2021.

18                                               Respectfully submitted,
19                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
20
                                                 /s/ Daniel D. Hollingsworth
21                                               DANIEL D. HOLLINGSWORTH
                                                 Assistant United States Attorney
22

23
                                                 IT IS SO ORDERED:
24

25

26
                                                 JAMES C. MAHAN
27                                               UNITED STATES DISTRICT JUDGE
                                                          March 19, 2021
28                                               DATED:


                                                    5
           Case 2:20-cr-00286-JCM-NJK Document 40
                                               34 Filed 03/19/21
                                                        02/16/21 Page 6 of 9
                                                                           6



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 16, 2021, and by

 4         Certified Mail Return Receipt and First Class Mail:

 5         Goldfein Attorneys at Law
           Gregory Mgrditchian, Attorney at Law
 6         140 East Ridgewood Avenue, Suite 415 South Tower
           Paramus, NJ 07652
 7
           Daimler Trust, Daimler Title Co., and Mercedes Benz Financial Services, LLC
 8         14372 Hermitage Parkway
           Fort Worth, TX 76177
 9

10

11                                                          /s/ Misty L. Dante
                                                            MISTY L. DANTE
12                                                          FSA Contractor Law Clerk
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 6
           Case
            Case2:20-cr-00286-JCM-NJK
                 2:20-cr-00286-JCM-NJK Document
                                        Document34-1
                                                 40 Filed
                                                     Filed03/19/21
                                                           02/16/21 Page
                                                                     Page71ofof93



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada State Bar No. 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada State Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                             2:20-CR-286-JCM-NJK

11                  Plaintiff,                           Index of Exhibits

12           v.

13 KAREN CHAPON,
       aka “Karen Hannafious,”
14
             Defendant.
15

16 Exhibit 1 ............................................. Declaration of Thomas Lydiksen, Special Agent FBI

17

18

19

20

21

22

23

24

25

26

27

28
     Case
      Case2:20-cr-00286-JCM-NJK
           2:20-cr-00286-JCM-NJK Document
                                  Document34-1
                                           40 Filed
                                               Filed03/19/21
                                                     02/16/21 Page
                                                               Page82ofof93



 1         Exhibit 1 – Declaration of Thomas Lydiksen, Special Agent FBI

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28         Exhibit 1 – Declaration of Thomas Lydiksen, Special Agent FBI
                                          2
Case
 Case2:20-cr-00286-JCM-NJK
      2:20-cr-00286-JCM-NJK Document
                             Document34-1
                                      40 Filed
                                          Filed03/19/21
                                                02/16/21 Page
                                                          Page93ofof93
